Title: From Thomas Jefferson to Martha Jefferson Randolph, 10 June 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington June 10. 05.
                  
                  I have been a month now without hearing from Edgehill, mr Randolph’s letter of May 11. being the last I have recieved. Anne then had the mumps which of course were expected to go thro’ the family, and heightens my anxiety to hear from you. our post is now I believe permanently established at three times a week. the spring here continues sickly & cold, & poor prospects of crops. we had yesterday cauliflowers & artichokes at table. the 40. days corn I mentioned to mr Randolph to have recieved & had planted here has failed: but I learn that a few of the same seeds have succeeded with a gardener at Baltimore. he had however but 4. grains, & of course there is still much risk. I count about this day five weeks (July 15) to set out for Monticello, & after a few days rest to proceed to Bedford. I hope in the mean time to hear from you frequently and to know how your own health is particularly & how the dear children get on with the mumps. kiss them all for me, accept yourself my tenderest love, and affectionate salutations to mr Randolph.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I send you some magazines for your amusement.
                  
               